On February 15, 1912, in the county court of Oklahoma county, a joint judgment was rendered against A. A. Gregory, A. M. Gregory, and the Palmer-Gregory Chiropractic College for rent in favor of plaintiff, E. C. Hubble. After motion for new trial was filed and overruled, the defendants were given 20 days in which to file supersedeas bond and 90 days in which to make and serve case-made for appeal to this court. Thereafter Palmer Gregory Chiropractic College alone filed the supersedeas bond, and from time to time secured for itself extensions of time for making and serving the case, and on July 16, 1912, filed its petition in error with case-made attached in this court. The other defendants, A. A. Gregory *Page 368 
and A. M. Gregory, are made defendants in error here. The cause is now before us on motion to dismiss, for the reason that the case-made was not served upon the said A. A. Gregory and A. M. Gregory within the time prescribed by statute, or as extended by order of the trial court.
The law was stated in American Nat. Bank v. MergenthalerLinotype Co., 31 Okla. 533, 122 P. 507, in the syllabus as follows:
"Where a reversal is sought upon the case-made, it or a copy thereof must be served upon each adverse party or his attorney. A failure so to do upon a party to a joint judgment, who will necessarilly be affected by a reversal thereof, defeats the jurisdiction of the appellate court, and prevents a review of the judgment. * * *"
See, also, Price v. Covington, 29 Okla. 854, 119 P. 626;Thompson et al. v. Fulton, 29 Okla. 700, 119 P. 244; May etal. v. Fitzpatrick et al., 35 Okla. 45, 127 P. 702; NationalSurety Co. v. Okla. Presbyterian College, 38 Okla. 429,132 P. 652; Bowles v. Cooney, 45 Okla. 517, 146 P. 221.
The cause is dismissed.